 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDMark Aero,Incorporated'andInternational Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO. Case 14-RC-7084November 14, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Roy V.Hayden. Following the hearing the case was trans-ferred to the National Labor Relations Boardpursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations and State-ments of Procedure, Series 8, as amended.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:The Employer has its principal facility at LambertField, St. Louis International Airport, Missouri, anda small facility at Greenville, Illinois. It is engaged inservicing and storing aircraft, selling fuel, providingpilots and service to an air travel club, and runningan air taxi. The Petitioner seeks to represent a unit ofmechanics and related employees, including leads,ramp agents, line servicemen, stockroom paint shopand upholstery shop employees. The Employercontends that it is a common carrier by air engagedin interstate and foreign commerce within themeaning of the Railway Labor Act,2 that itsoperationsand employees are covered by theprovisions of that act, and that this Board is thereforewithout jurisdiction.The Employer has about 80 employees, of which10-12 are pilots, and during the 14-month periodthroughMay 1972 it received gross revenues of$1,709,238. The Employer's air taxi service provides1The Employer's name appears as amended at the hearing.2Title II of the Railway Labor Act extends the coverage of that Act to"every common carrier by air engaged in interstate or foreign commerce200 NLRB No. 7 ... and every air pilot or other person whononscheduled chartered air transportation through-out the United States and into foreign countriespursuant to a Part 135 Air Carrier OperatingCertificate issued by the Federal Aviation Adminis-tration,but has no interticketing or interliningarrangement at the present time. The air taxi serviceuses about 10 aircraft of varying sizes which theEmployer either owns or leases. During April 1972theEmployer flew 378 passengers in 112 trips;duringMay it flew 385 passengers in 115 trips; andduring the first part of June it flew 187 passengers in59 trips. A witness for the Employer testified, withoutcontradiction, that these are typical figures. In the 14months through May 1972 the air taxi operationreceived revenues of $462,943, or 27 percent of theEmployer's total gross revenues. Out of $443,640total air taxi revenue received from actual flying,$331,037, or about 75 percent, was derived frominterstate flights.The Employer also stores, services, and operatesone airplane for an air travel club from which itreceived revenues of $94,509 in the 14-month period.The rest of the Employer's revenue comes fromproviding services and fuel to aircraft not associatedwith the air taxi or the air travel club.Because of the nature of the jurisdictional questionpresented here, we have, as in other cases in thepast,3 requested the National Mediation Board tostudy the record in this case and determine theapplicabilityof the Railway Labor Act to theEmployer. In the present case we are administrative-ly advised by the National Mediation Board that:Mark Aero engages in interstate air commoncarriage to a degree sufficient to bring it withinthe jurisdictional definition of Section 201 of TitleII of the Railway Labor Act.In view of the foregoing, we shall dismiss thepetition in its entirety.ORDERIt ishereby ordered that the petition in Case14-RC-7084 be, and it hereby is, dismissed in itsentirety.performsany work asan employee . . . of such carrier ... .3Lynch Flying Service,Inc.,166NLRB 961;International AviationServices ofNew York, Inc.,189 NLRB No. 15.200 NLRB No. 47